Order, Supreme Court, Bronx County (Bertram Katz, J.), entered January 23, 1997, which, in an action to determine insurance coverage, insofar as appealed from, declared that defendant-appellant’s policy was in effect at the time of the accident, unanimously affirmed, without costs.
The accident occurred on December 31, 1988 at 9:00 a.m. Defendant-respondent’s policy with the insured expired as of 12:01 a.m. on December 31, 1988; defendant-appellant’s policy with the insured was effective “from 12/31/88 midnight to 12/ 31/89 midnight”. We agree with the IAS Court that the word “midnight” is ambiguous, and that the ambiguity should be construed against defendant-appellant so as to provide coverage as of the termination of defendant-respondent’s policy at 12:01 a.m. (see, Leatherby Ins. Co. v Villafana, 82 Misc 2d 144).
Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.